DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction

This application contains claims directed to the following patentably distinct species:
(Please elect one species from each Species Set. For example, applicant may elect Species A and Species E.)

Species Set I
Species A, claim 60, drawn to using a colorimetric sensor. 
Species B, claim 61, drawn to using a fluorometric sensor. 
Species C, claim 62, drawn to using a nephelometric sensor. 
Species D, claim 63, drawn to using an infrared sensor. 

Species Set II
Species E, claim 67, drawn to where the central tendency is a geometric mean. 
Species F, claim 68, drawn to where the central tendency is an arithmetic mean. 
Species G, claim 69, drawn to where the central tendency is a median. 
Species H, claim 70, drawn to where the central tendency is a mode. 

Species A-D are directed to related processes. The related species are distinct if: (1) the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species as claimed are drawn to using different sensors, each of which has a materially different design and mode 
Species E-H are directed to related processes. The related species are distinct if: (1) the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species as claimed are drawn to different mathematical operations, each of which has a materially different design and mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 56-59, 64-66, and 71-87 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species are drawn to different sensors or mathematical operations.  A search of each species would require distinct non-overlapping searches.  Requiring multiple distinct non-overlapping searches is an unreasonable search and examination burden. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631